DETAILED ACTION
Status of Claim
This action is in response to the application filed on 8/10/2018. Claim 1 – 2, 5, 9 – 14, 16, 36 – 37, 40, 43 – 47, 50 and 68 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig. 3C as described in the specification paragraph 00051.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 1, 9 – 11, 36, 43 – 45 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Que, A Collaborative Framework for Distributed Privacy-Preserving Support Vector Machine Learning, AMIA Annual Symposium Proceedings, 2012.

Regarding Claim 1, Que discloses: a system, comprising: at least one processor, and at least one memory including program code which when executed by the at least one processor provides operations comprising (Que, fig. 3, DPP-SVM framework [system] comprising server which has processor, memory and program codes to perform tasks): 
partitioning, based at least on a resource constraint of a platform, a global machine learning model into a plurality of local machine learning models (Que, page. 1352, para. 2, fig. 2 & fig. 3, where Distributed Privacy Preserving Support Vector Machine or the global model [platform] partition the model into plurality of local machine learning models base on the privacy constraints [resource constraint]; alternatively, local clinic is platform, the privacy constraint at the local clinic is the resource constraint of the platform. Global machine learning model is partitioned base on constraints of each participant and train local data at each local machine learning model);
transforming training data to at least conform to the resource constraint of the platform (Que, page. 1352, para. 2 & fig. 2, where Distributed Privacy Preserving Support Vector Machine that partition [transform] training data base on the privacy constraint [resource constraints of the platform])

Regarding Claim 9, depending on Claim 1, Que further discloses: wherein the training of the global machine learning model further comprises processing the transformed training data with a second of the plurality of local machine learning models (Que, fig. 3, X2 [the transformed training data] is trained at the middle private medical data cloud [second of the plurality of local machine learning models]).

Regarding Claim 10, depending on Claim 9, Que further discloses: wherein the transformed training data is processed, at the platform, with the first local machine learning model and with the second local machine learning model in parallel, when the resource constraint of the platform enables the transformed training data to be processed in parallel at the platform with the first local machine learning model and with the second local machine learning model (Que, fig. 3 & fig. 5, where in global machine learning model [the platform], X1 [transformed training data] is processed at local clinic [first local machine learning model] and X2 [transformed training data] is processed at the middle private medical data cloud [second local machine learning model] in parallel. Training data X is partitioned base on the privacy constraint to be trained on each local machine learning model. The local models are trained in parallel as shown in Fig 5).

Regarding Claim 11, depending on Claim 9, Que further discloses: wherein the transformed training data is processed with the first local machine learning model at the platform, wherein the transformed training data is processed with the second local machine learning model at another platform, and wherein the transformed training data is processed at the platform and at the other platform in parallel (Que, fig. 3 & fig. 5, where X1 [transformed training data] is processed at local clinic [first local machine learning model at the platform] and X2 [transformed training data] is processed at the middle private medical data cloud [second local machine learning model at another platform] in parallel).

Regarding Claim 36, Claim 36 is the computer implemented method claim corresponding to Claim 1. Claim 36 is rejected for the same reason as Claim 1.

Regarding Claim 43 – 45, Claim 43 – 45 are the computer implemented method claim corresponding to Claim 9 – 11. Claim 43 – 45 are rejected for the same reason as Claim 9 – 11.  

Regarding Claim 68, Claim 68 is the non-transitory computer readable storage medium claim corresponding to Claim 1. Que further discloses: a non-transitory computer-readable storage medium including program code which when executed by at least one data processor causes operations (Que, fig. 3, where DPP-SVM is implemented as a web service which are program codes stored in non-transitory computer readable storage medium and can cause processors to perform operations). Claim 68 is rejected for the same reason as Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Que, A Collaborative Framework for Distributed Privacy-Preserving Support Vector Machine Learning, AMIA Annual Symposium Proceedings, 2012 in view of Dean, Large Scale Distributed Deep Networks NIPS 12 Proceedings of the 25th International Conference on Neural Information Processing Systems, Dec. 2012.

Regarding Claim 2, depending on Claim 1. Que discloses the method of Claim 1, Que further discloses: 
backward propagating an error in an output of the processing of the transformed training data with the first local machine learning model, the error being backward propagated through the first local machine learning model (Que, page. 1351, para. 2, ln. 5 – 10 & fig. 1, where in each local learning model, the training is to optimize objective function by calculating the loss ξi [error] calculated from the output f(X) and travel backward to update W to optimize the model)
minimizing the error by at least adjusting a parameter applied by the first local machine learning model (Que, page. 1351, para. 2, ln. 10 & fig. 1, where in a hard margin scenario, C is 
updating, based at least on the adjusting of the parameter at the first local machine learning model, a corresponding parameter at the global machine learning mode (Que, fig. 5 & page. 1354, para. 2, where in the first round of learning, partial kernel matrices are send back to the server, … compute the weight parameters [global machine learning model] using the combined kernel matrix [based on the parameters adjusted at local machine]);
Que does not explicitly disclose:
adjusting a frequency of updating the corresponding parameter at the global machine learning model, the adjusting of the frequency being based at least on a communication cost of the updating and a computation cost of having a stale parameter at the global machine learning model.
Dean explicitly disclose: 
adjusting a frequency of updating the corresponding parameter at the global machine learning model, the adjusting of the frequency being based at least on a communication cost of the updating and a computation cost of having a stale parameter at the global machine learning model (Dean, sec. 4.1, para. 4, where reduce the communication overhead [communication cost] … by limiting each model … send updated gradient values [updating corresponding parameter at global machine learning model] only every npush steps [frequency]; para. 5, where asynchronous learning is more robust to machines failures … due to … computing its gradients based on a set of parameters that are slightly out of date [stale parameter] … in practice we found relaxing consistency requirements to be remarkably effective; machine failures increase relaxed consistency is effective way to mitigate the risk of machine failure).
Que and Dean both disclose distributed machine learning model and are analogous. It would have been prima facie obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combining Que’s teaching of collaborative framework for machine learning with Dean’s teaching of large scale distributed learning framework to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification in order to reduce communication overhead (Dean, sec. 4.1, para. 4, ln. 1), reduce machine failure in the asynchronous learning (Dean, sec. 4.1, para. 5) and improve performance (Dean abs. ln. 2). 

Regarding Claim 37, Claim 37 is the computer implemented method claim corresponding to Claim 2. Claim 37 is rejected for the same reason as Claim 2.

Claim 5 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Que, A Collaborative Framework for Distributed Privacy-Preserving Support Vector Machine Learning, AMIA Annual Symposium Proceedings, 2012 in view of Sorzano, A Survey of Dimensionality Reduction Technique, arXiv, 2014.

Regarding Claim 5, depending on Claim 1. Que discloses the method of Claim 1, Que further discloses: 

Que does not explicitly disclose: 
transforming of the training data comprises reducing a dimensionality of the training data, 
wherein the reducing of the dimensionality of the training data comprises factorizing the training data into a corresponding dictionary and a plurality of encodings, the plurality of encodings having a lower dimension than the training data, wherein the training of the global machine learning model further comprises processing a first of the plurality of encodings and a second of the plurality of encodings
Sorzano explicitly discloses: 
transforming of the training data comprises reducing a dimensionality of the training data (Sorzano, sec. 1, para. 2, ln. 1 – 3, where during machine learning, normally the number of input variables is reduced before a data mining algorithm can be successfully applied), 
wherein the reducing of the dimensionality of the training data comprises factorizing the training data into a corresponding dictionary and a plurality of encodings, the plurality of encodings having a lower dimension than the training data (Sorzano, sec. 1, para, 2, ln. 4 – 6 & sec. 3, sec. 3.1, fig. 14 where exploiting the redundancy of the input data and by finding [factorizing] a smaller set of new variables [dictionary] each being a combination of the input variables containing basically the same information as the input variables this technique is called dimensionality reduction; in fig. 14, U is the encoding based on the dictionary W. U has smaller dimension than X [training data]), wherein the training of the global machine learning model further comprises processing a first of the plurality of encodings and a second of the plurality of encodings (the training data X in Que’s disclosure is separated by features into X1, X2, X3 as shown in Que, fig. 2. X1, X2 and X3 are processed in different local machine learning model with privacy constraint. it is logical to apply dimension reduction of X1, X2, and X3 separately and factorizing training data into first encoding, second encoding and the third encoding that runs on the corresponding local machine learning model)
Que and Sorzano both disclose a method to perform machine learning and are analogous. It would have been prima facie obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combining Que’s teaching of collaborative framework for machine learning with Sorzano’s teaching of dimension reduction of the input data to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification in order to overcome the challenges dealing with high dimensional data (Sorzano, abs, ln. 3 - 4). 

Regarding Claim 40, Claim 40 is the computer implemented method claim corresponding to Claim 5. Claim 40 is rejected for the same reason as Claim 5.

Claim 12 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Que, A Collaborative Framework for Distributed Privacy-Preserving Support Vector Machine Learning, .

Regarding Claim 12, depending on Claim 9. Que discloses the method of Claim 9, Que further discloses: 
wherein the transformed training data is processed, at the platform … when the resource constraint of the platform enables the transformed training data to be processed sequentially at the platform (Que, sec. 1, para. 1, where in the global machine training model [platform] the privacy constraint prevent data from sharing among participants, not limiting the data to be processed in sequence within a same participant)
Que did not explicitly disclose: 
with the first local machine learning model and with the second local machine learning model in sequence, … with the first local machine learning model and with the second local machine learning model.
Wiering explicitly disclose: 
with the first local machine learning model and with the second local machine learning model in sequence, … with the first local machine learning model and with the second local machine learning model (Wiering fig. 1a, where neural support vector machine NSVM use neural networks to extract features which are given to support vector machine for giving the final output of the architecture; i.e., at the local clinic, the local machine learning model contains neural network [first local machine learning model] and SVM [second local machine learning model] processed in sequence).


Regarding Claim 46, Claim 46 is the computer implemented method claim corresponding to Claim 12. Claim 46 is rejected for the same reason as Claim 12.

Claim 13 – 14, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Que, A Collaborative Framework for Distributed Privacy-Preserving Support Vector Machine Learning, AMIA Annual Symposium Proceedings, 2012 in view of Bhuiyan, Md. (2015), Re: How do I know when to stop training a neural network? Retrieved from: https://www.researchgate.net/post/How-do-I-know-when-to-stop-training-a-neural-network/55c4db086225ffb0148b45a2/citation/download

Regarding Claim 13, depending on Claim 1. Que discloses the method of Claim 1, Que does not explicitly disclose: 
determining whether the global machine learning model has achieved convergence; and continuing to train the global machine learning model, when the global machine learning is determined to not have achieved convergence.

determining whether the global machine learning model has achieved convergence; and continuing to train the global machine learning model, when the global machine learning is determined to not have achieved convergence (Bhuiyan, a neural network is stopped training when the error, i.e., the difference between the desired output and the expected output is below some threshold [achieve convergence]; continuing training if the model is not converged).
Que and Bhuiyan both disclose a method of performing machine learning training and are analogous. It would have been prima facie obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combining Que’s teaching of collaborative framework for machine learning with Bhuiyan’s teaching of the criteria to stop training to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification in order to implement the stopping mechanism of training a machine learning model (Bhuiyan, title question). 

Regarding Claim 14, depending on Claim 1. Que discloses the method of Claim 1, Que does not explicitly disclose: 
determining whether the global machine learning model has been subject to a threshold number of training iterations; and continuing to train the global machine learning model, when the global machine learning model is determined to not have been subject to the threshold number of training iterations (Bhuiyan, a neural network is stopped training when … the number of iterations or epochs is above some threshold value; continue training if the iterations do not reach the threshold number of iterations).

Regarding Claim 47, Claim 47 is the computer implemented method claim corresponding to the combination of Claim 13 and 14. Claim 47 is rejected for the same reason as Claim 13 and 14.

Claim 16 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Que, A Collaborative Framework for Distributed Privacy-Preserving Support Vector Machine Learning, AMIA Annual Symposium Proceedings, 2012 in view of Wiering, The Neural Support Vector Machine, In Proceeding of the 25th Benelux Artificial Intelligence Conference BNAIC, 2013, further in view of Dean, Large Scale Distributed Deep Networks NIPS 12 Proceedings of the 25th International Conference on Neural Information Processing Systems, Dec. 2012.

Regarding Claim 16, depending on Claim 1. Que discloses the method of Claim 1, Que further discloses: 
enables the transformed training data to be processed at least a second time with the first local machine learning model prior to updating the global machine learning model. (Que, fig. 5, where in local learning step, the local data 1 are trained with iterations in the local model at party 1 [first local machine learning model] before performing kernel update/combine at global model)
Que did not explicitly disclose: 
wherein the global machine learning model comprises a first neural network having a plurality of neurons and interconnections, and wherein the first local machine learning model 
wherein the first neural network is partitioned depth first, wherein the second neural network comprises a same number of layers as the first neural network, and wherein the depth first partitioning of the first neural network 
Wiering explicitly discloses:
wherein the global machine learning model comprises a first neural network having a plurality of neurons and interconnections (Wiering, fig. 1a, where the NSVM [first neural network] having plurality of neurons and interconnections),
 Que and Wiering both disclose implementation of Support Vector Machine and are analogous. It would have been prima facie obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combining Que’s teaching of collaborative framework for machine learning with SVM with Wiering’s teaching of Neural Support Vector Machine NSVM to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification in order to improve performance (Wiering, sec. 6, para. 1, ln. 4 – 5). 
Que in view of Wiering does not explicitly disclose: 
Dean explicitly discloses:
wherein the first local machine learning model comprises a second neural network having a subset of the plurality of neurons and interconnections of the first neural network (Dean, fig. 1, annotated for illustration below, where the entire model [global machine learning model, first neural network] has plurality of neurons and interconnections, the left half of 
wherein the first neural network is partitioned depth first, wherein the second neural network comprises a same number of layers as the first neural network, and wherein the depth first partitioning of the first neural network (Dean, fig. 1, annotated for illustration below, where first neural network is partitioned to have same depth in each partition [depth first], second neural network having same number of layers as the first, )

    PNG
    media_image1.png
    391
    447
    media_image1.png
    Greyscale

Que (in view of Wiering) and Dean both disclose distributed machine learning model and are analogous. It would have been prima facie obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combining Que (in view of Wiering)’s teaching of collaborative framework for machine learning with Dean’s teaching of large scale distributed learning framework to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification in order to reduce communication overhead (Dean, sec. 4.1, para. 4, ln. 1), reduce machine failure in the asynchronous learning (Dean, sec. 4.1, para. 5) and improve performance (Dean abs. ln. 2).

Regarding Claim 50, Claim 50 is the computer implemented method claim corresponding to Claim 16. Claim 50 is rejected for the same reason as Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.C./Examiner, Art Unit 2122       

/BRIAN M SMITH/Primary Examiner, Art Unit 2122